Order entered November 13, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01421-CV
                                   No. 05-14-01425-CV

                       IN RE DONALD GENE BLANTON, Relator

                Original Proceeding from the 86th Judicial District Court
                                Kaufman County, Texas
                       Trial Court Cause No. 23078-86, 23592-86

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE